ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_06_FR.txt. 118

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

Je m’associe pour l’essentiel, mais non entièrement, à l’arrêt de la Cour.
Iln’y a pas lieu de préciser les différents énoncés de la Cour sur lesquels je
suis d’accord. Les questions que la Cour a traitées de façon contestable, à
mon avis, sont les suivantes.

I. CONVIENT-IL DE REVISER LE DROIT DE LA DELIMITATION MARITIME
POUR Y INTRODUIRE ET DISPENSER UNE JUSTICE DISTRIBUTIVE ?

Dans l’arrêt, la Cour fait observer à très juste titre que les véritables
intérêts qui sont directement en jeu dans cette affaire sont les droits de
pêche, limités à une zone méridionale, relativement libre de glace, de la
zone en litige. Elle décide qu’un accès égal aux ressources en capelan dela
partie méridionale de la zone de chevauchement des revendications doit
être assuré par un ajustement ou un déplacement sensible vers l’est de la
ligne médiane. La Cour conclut que les deux Parties « doivent avoir un
accès équitable aux ressources halieutiques de cette zone», laquelle doit
en conséquence être divisée «en deux parties de superficies égales ».

Si la Cour peut être félicitée de la simplicité de sa conclusion, la cohé-
rence des principes appliqués avec sa jurisprudence antérieure est moins
évidente. Dans cet arrêt, la Cour rappelle «la nécessité, mentionnée dans
l'affaire Libye/ Malte, de «la cohérence et [d’une certaine prévisibilité ».
Mais dans cette conclusion de l’arrêt, la plus importante au regard des
intérêts véritablement en jeu, la Cour jette par-dessus bord l’acquis de sa
jurisprudence et du droit coutumier établi en la matière.

Dans le fécond arrêt qu’elle a rendu dans les affaires du Plateau conti-
nental de la mer du Nord, la Cour a considéré que la délimitation du
plateau continental est «autre [chose] que d’attribuer une part juste et
équitable d’une zone non encore délimitée ». Elle a déclaré que:

«Ja doctrine de la part juste et équitable semble s’écarter totalement
de la règle qui constitue sans aucun doute possible pour la Cour la
plus fondamentale de toutes les règles de droit relatives au plateau
continental et qui est consacrée par ... la convention de Genève de
1958: … les droits de l’Etat riverain concernant la zone de plateau
continental ... existent ipso faco et ab initio en vertu de la souveraineté
de l'Etat sur ce territoire...

Il en découle que ... l’idée de répartir une zone non encore délimi-
tée considérée comme un tout, idée sous-jacente à la doctrine de la
part juste et équitable, est absolument étrangère et opposée à la
conception fondamentale du régime du plateau continental... Certes

84
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 119

la délimitation doit s’effectuer équitablement, mais elle ne saurait
avoir pour objet d’attribuer une part équitable ni méme simplement
une part, car la conception fondamentale en la matiére exclut qu’il y
ait quoi que ce soit d’indivis à partager.» (C.I.J. Recueil 1969, p. 22,
par. 19-20.)

La Cour a donc rejeté la revendication de la République fédérale d’Alle-
magne à une «part juste et équitable des zones de plateau continental en
cause» (ibid., p. 29).

Dans l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), la Cour a conclu que:

«ces considérations économiques ne sauraient étre retenues pour la
délimitation des zones de plateau continental relevant de chaque
Partie. Il s’agit de facteurs quasiment extrinséques, puisque variables
et pouvant à tout moment faire pencher la balance d’un côté ou de
l’autre de façon imprévisible, selon les heurs ou malheurs des pays en
cause. Un pays peut être pauvre aujourd’hui et devenir prospère
demain à la suite d’un événement tel que la découverte d’une
nouvelle richesse économique. » (C.I.J. Recueil 1982, p. 77, par. 107.)

Dans l’affaire de la Délimitation de la frontière maritime dans la région
du golfe du Maine, la Chambre de la Cour a observé que la pêche, la pros-
pection de pétrole et d’autres considérations analogues avancées par les
Parties s’éloignaient du cœur du problème. La Chambre était tenue «non
pas de décider ex aequo et bono, maïs d’asseoir le résultat à atteindre sur
une base de droit» (C.I.J. Recueil 1984, p. 278, par. 59). Lorsqu'elle a
abordé ce qu’elle a qualifié de «véritable objet du différend qui oppose
les Etats-Unis au Canada dans la présente affaire », le banc de Georges
(ibid., p. 340, par. 232), elle a abordé la question de savoir si la ligne qu’elle
avait tracée sur des bases géographiques devrait étre modifiée en fonction
de considérations de géographie humaine et économique. La Chambre a
jugé que de telles circonstances «ne peuvent pas entrer en considération
en tant que critères à appliquer à l’opération de délimitation elle-même »
(ibid.). Et de conclure:

«Il est donc évident, aux yeux de la Chambre, que l’ampleur respec-
tive de ces activités humaines liées à la pêche — ou à la navigation, à la
défense, ou d’ailleurs à la recherche et à l’exploitation d’hydrocar-
bures — ne saurait entrer en considération en tant que circonstance per-
tinente ou, si l’on préfère, en tant que critère équitable à appliquer à la
détermination de la ligne de délimitation. Le scrupule que la Chambre
estime justifié d’avoir est celui de s’assurer que le résultat global, bien
qu’issu de l’application de critères équitables et de l’utilisation de
méthodes appropriées destinées à les traduire concrètement, ne se
révèle pas d’une manière inattendue comme radicalement inéquitable,
c’est-à-dire comme susceptible d’entraîner des répercussions catastro-
phiques pour la subsistance et le développement économique des
populations des pays intéressés. » (1bid., p. 342, par. 237.)

85
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 120

Dans l’affaire du Plateau continental (Jamahiriya arabe libyenne/ Malte),
la Cour a réaffirmé «le principe qu’il ne saurait être question de justice
distributive» (C.I.J. Recueil 1985, p. 40, par. 46). Lorsqu'une juridiction
applique des considérations d'équité, «seules pourront intervenir celles
qui se rapportent à l'institution du plateau continental telle qu’elle s’est
constituée en droit» (ibid., p. 40, par. 48). Ainsi, la Cour a rejeté les considé-
rations économiques avancées par Malte comme «tout à fait étrangères à
l'intention qui sous-tend les règles applicables du droit international»
(ibid., p. 41, par. 50).

A la lumière de cette jurisprudence, pourquoi devrait-on accorder au
Danemark le même accès que la Norvège au secteur de la zone de chevau-
chement des revendications où la présence de capelan et l'absence de
glaces dérivantes offrent, en saison, un territoire de pêche précieux ? Pour-
quoi faut-il partager ce que la Cour décrit comme un «accès équitable aux
ressources halieutiques » de cette zone ? Il n’a pas été prétendu ni démon-
tré que, si le Groenland ne se voyait pas accorder un plus large accès à la
zone libre de glace où l’on peut pêcher le capelan en saison, le Groenland
se trouverait confronté à des répercussions économiques catastrophiques,
de sorte que même ce «scrupule justifié » n’est pas intervenu.

Il s'ensuit que la Cour, par cette décision de justice distributive, s’est
écartée du droit établi en la matière, qu’elle a d’ailleurs elle-même façonné
dans une large mesure. Non qu’il soit juridiquement funeste de s’écarter
ainsi des principes et des précédents. Si le droit, en matière de délimitation
maritime par la Cour, est ce qui est équitable, et si ce qui est équitable est
aussi variable que le temps à La Haye, alors cette innovation peut être
jugée, et elle peut être, aussi défendable et souhaitable qu’une autre. Elle
peut être plus défendable et souhaitable que celle qui tient à la longueur
des côtes.

IT. LA DIFFÉRENCE DE LONGUEURS DES CÔTES QUI SE FONT FACE
DEVRAIT-ELLE DÉTERMINER LA POSITION DE LA LIGNE DE DÉLIMITATION ?

La Cour constate qu’elle n’a encore jamais eu l’occasion d’appliquer la
convention de Genève sur le plateau continental de 1958. Dans les affaires
du Plateau continental de la mer du Nord, Y Allemagne n’était pas partie à la
convention; de même, dans les affaires du plateau continental entre la
Tunisie et la Libye et entre la Libye et Malte, la Libye n’était pas partie à la
convention. Dans l’affaire du Golfe du Maine, le Canada et les Etats-Unis
étaient parties à la convention de 1958, mais ils avaient prié la Chambre de
définir «le tracé de la frontière maritime unique divisant le plateau conti-
nental et les zones de péche», si bien que, comme le reléve la Cour, la
Chambre a considéré que la convention de 1958, étant applicable au seul
plateau continental, ne régissait pas la délimitation demandée. La Cour
conclut donc maintenant, et 4 bon droit, que:

« Dans la présente affaire, les deux Etats sont parties 4 la conven-
tion de 1958, et, puisqu’il n’y a pas eu de demande commune pour

86
DELIMITATION MARITIME (OP. IND. SCHWEBEL) 121

une délimitation maritime unique comme dans l’affaire du Golfe du
Maine, \a convention est applicable à la délimitation du plateau
continental entre le Groenland et Jan Mayen. » (Arrét, p. 58, par. 45.)

Il s’ensuit que, puisque la convention est applicable et qu’en vertu de l’ar-
ticle 38 du Statut:

«La Cour, dont la mission est de régler conformément au droit
international les différends qui lui sont soumis, applique:

a) les conventions internationales, soit générales, soit spéciales,
établissant des règles expressément reconnues par les Etats en
litige»,

la Cour est tenue en l’espèce d’appliquer les dispositions pertinentes de la
convention de 1958.

L'article 6 de la convention de 1958 est impératif. Le paragraphe 1 de cet
article dispose:

«Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée
par accord entre ces Etats. A défaut d’accord, et à moins que des
circonstances spéciales ne justifient une autre délimitation, celle-ci
est constituée par la ligne médiane dont tous les points sont équidis-
tants des points les plus proches des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale de chacun de ces Etats. »

Comme il n’y a pas d’accord entre les Parties, la «délimitation ... est
constituée par la ligne médiane» — «a moins que des circonstances
spéciales ne justifient une autre délimitation ». Cela nous ramène à l’éter-
nelle question: existe-t-il des circonstances spéciales qui justifient une
autre délimitation ?

Il est clair que l’expression circonstances «spéciales » ne saurait être
interprétée par le juge comme signifiant des circonstances « quelcon-
ques». Le sens du mot «spéciales » est à Popposé de «quelconques » ou
de «toutes», ou de ce qui constitue des circonstances générales. Pour
interpréter la convention de 1958, on ne peut pas davantage assimiler les
circonstances «spéciales» à la gamme plus large des circonstances
«pertinentes » pouvant être applicables en droit international coutumier.
Les facteurs qui sont pertinents à une circonstance sont évidemment plus
larges que ceux qui lui sont spéciaux. Qu'est-ce alors que les «circons-
tances spéciales » — c’est-à-dire des circonstances particulières, propres
ou singulières — à la lumière jetée sur cette expression par les travaux
préparatoires de la convention de Genève de 1958 et par la jurisprudence
de la Cour?

Il ressort des travaux préparatoires que les rédacteurs de la convention
de 1958 n’entendaient certainement pas, par «circonstances spéciales »,
toute circonstance que l’arbitre ou le juge pourrait estimer pertinente. Le
jugement devait être rendu sur la base du droit ef non ex aequo et bono. Ce

87
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 122

qui constitue des « circonstances spéciales » a été illustré visuellement : au
départ, une configuration exceptionnelle de la côte, ou la présence d’îles
ou de chenaux navigables. Le passage pertinent du rapport de la Commis-
sion du droit international, qui servit finalement de base au projet de
convention présenté à la conférence de Genève, précise:

« Tenant compte des conclusions du Comité d'experts dont il est
question plus haut [le comité qui avait proposé l’équidistance], la
Commission a estimé qu’elle était maintenant en mesure de formuler
une règle générale, fondée sur le principe de l’équidistance, appli-
cable aux limites du plateau continental aussi bien lorsqu'il s’agit
d’Etats limitrophes que d’Etats dont les côtes se font face. La règle
ainsi proposée peut être modifiée par accord entre les parties. Au
surplus, si, dans l’une et l’autre éventualité, les limites sont détermi-
nées, en général, par la règle de l’équidistance, des modifications
peuvent être apportées à cette règle lorsque des circonstances
spéciales justifient le tracé d’une autre limite. Comme pour les limites
des eaux territoriales, il doit être prévu qu'on peut s’écarter de la règle
lorsqu'une configuration exceptionnelle de la côte ou encore la présence
d'îles ou de chenaux navigables l’exigent. La règle adoptée est donc par
là dotée d’une certaine élasticité … l'arbitrage — dont on attend qu'il
tienne compte des circonstances spéciales exigeant la modification du
principe général d'équidistance — ne se présente pas comme un arbi-
trage ex aequo et bono. C’est sur la base du principe général que doit
être rendu l'arbitrage, considéré comme un règlement fondé sur le droit
sous réserve des modifications raisonnables commandées par les
circonstances spéciales des cas d'espèce.» (Nations Unies, Documents
officiels de l’Assemblée générale, huitième session, supplément n° 9
(A/2456), «Rapport de la Commission du droit international»,
1953, p. 16, par. 82; les italiques sont de moi.)

Ainsi, selon la Commission du droit international, «des modifications
raisonnables » de la «règle générale, fondée sur le principe de l’équidis-
tance» peuvent être apportées lorsque «les circonstances spéciales des
cas d'espèce » commandent que l’on s’en écarte.

Lors de la conférence de Genève au cours de laquelle la convention
de 1958 a été adoptée, la proposition soigneusement élaborée par la
Commission fut appuyée dans une formule des délégations britannique et
néerlandaise. Le seul éclaircissement concernant ce qui pourrait consti-
tuer une circonstance spéciale se trouve dans la déclaration de l’expert de
l’amirauté de la délégation britannique, le capitaine de frégate Kennedy,
qui a expliqué «la méthode la plus équitable pour délimiter des eaux
maritimes, ... la ligne médiane» :

«Au nombre des circonstances spéciales dont il pourrait y avoir
lieu de tenir compte, on peut mentionnner par exemple l’existence

d’une île, petite ou grande, dans la zone à répartir. El [le capi-
taine Kennedy] suggère que, pour tracer une ligne de démarcation,

88
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 123

on tienne compte de l’étendue des îles et que l’on ne prenne pas
comme points de départ pour mesurer la mer territoriale les très
petites îles et les bancs de sable... D’autres circonstances spéciales
pourraient consister dans le fait que l’un des Etats posséderait des
droits spéciaux en matière d'exploitation minière ou de pêche, ou
encore dans l’existence d’un chenal navigable. Dans tous les cas de ce
genre, une déviation de la ligne médiane pourra se justifier, mais
cette ligne constituera, même alors, le meilleur point de départ pour
des négociations.» (Nations Unies, Documents officiels de la première
conférence des Nations Unies sur le droit de la mer, quatrième commis-
sion, plateau continental, vol. VI, p. 112.)

Aucune délégation n’a contesté le sens et la portée des circonstances
spéciales définis par le capitaine Kennedy. Cependant, la délégation des
Etats-Unis a observé que «la régle adoptée [devrait] étre dotée d’une
certaine souplesse» et préconisé que l’on conserve «la mention des
circonstances spéciales, puisqu'il [serait] nécessaire de tenir compte de
la grande diversité des situations géographiques fort complexes qui se
présent[eraiJent » (ibid., p. 114). Si les divergences de vues concernant les
mérites de l’équidistance qui sont maintenant devenues la règle sont
apparues à la conférence de Genève, le texte qui devait devenir l’article 6 a
été adopté à une majorité écrasante.

Nul n’a dit, que ce soit à la conférence de Genève ou lors des travaux de
la Commission du droit international, que la différence de longueurs des
côtes se faisant face — qui représenterait le cas le plus courant et non
l'exception — constituerait une circonstance spéciale. Certes, les îles,
comme les territoires continentaux, ont des côtes, qui peuvent être situées
en face d’autres côtes. Mais s’il a été admis, lors des travaux préparatoires,
que les îles pouvaient constituer une circonstance spéciale, il s'agissait
manifestement d’îles dont la situation ou les dimensions, ou d’autres
caractéristiques encore, pourraient être une circonstance spéciale dans
une délimitation entre deux autres côtes; une île n’était pas conçue
comme étant en soi une circonstance spéciale exerçant un effet sur ses
propres projections côtières. Cette notion est si bizarre qu’on n’en trouve
naturellement pas l’expression dans les intentions des rédacteurs de la
convention de 1958.

Quant aux affaires dont cette Cour a déjà eu à connaître au sujet de la
délimitation du plateau continental ou de zones de pêche, trois d’entre
elles sont particulièrement pertinentes. Dans les affaires du Plateau conti-
nental de la mer du Nord, la Cour a établi une distinction entre les côtes
limitrophes et celles qui se font face. Elle a tenu compte des longueurs et
des configurations des côtes d’Etats limitrophes. Quant aux Etats qui se
font face, voici ce qu’elle a dit de l’issue des travaux de la Commission du
droit international, reflétée dans l’article 6 de la convention de Genève de
1958:

«La plus grande partie des difficultés éprouvées par la Commis-
sion du droit international concernaient comme ici le cas de la ligne

89
DELIMITATION MARITIME (OP. IND. SCHWEBEL) 124

latérale de délimitation entre Etats limitrophes. Les difficultés ont
été moindres pour ce qui est de la ligne médiane de délimitation entre
Etats dont les côtes se font face, bien qu'il s’agisse là aussi d’une ligne
d’équidistance. Il semble à la Cour qu’il y a une bonne raison à cela.
En effet les zones de plateau continental se trouvant au large d'Etats
dont les côtes se font face et séparant ces Etats peuvent être réclamées
par chacun d’eux à titre de prolongement naturel de son territoire.
Ces zones se rencontrent, se chevauchent et ne peuvent donc être
délimitées que par une ligne médiane; si l’on ne tient pas compte des
flots, des rochers ou des légers saillants de la côte, dont on peut élimi-
ner l'effet exagéré de déviation par d’autres moyens, une telle ligne
doit diviser également l’espace dont il s’agit. Si un troisième Etat
borde l’une des côtes, la zone où le prolongement naturel de son terri-
toire recoupe celui de l’Etat déjà considéré lui faisant face, ou celui
d’un autre Etat lui faisant face, sera distincte et séparée mais devra
être traitée de la même manière. Tout différent est le cas d’Etats limi-
trophes se trouvant sur la même côte et n’ayant pas de vis-à-vis immé-
diat; les problèmes soulevés ne sont pas du même ordre: cette
conclusion est confirmée par la rédaction différente des deux para-
graphes de l’article 6 de la convention de Genève ... quant à l’utilisa-
tion, à défaut d’accord, de lignes médianes ou de lignes latérales
d’équidistance selon le cas.

En revanche si, contrairement à l'opinion émise au para-
graphe précédent, il était exact de dire qu'il n’y a pas de différence
essentielle pour la délimitation du plateau continental entre le cas
d'Etats se faisant face et le cas d’Etats limitrophes, les résultats
devraient être en principe sinon identiques du moins comparables.
Or en fait, alors qu’une ligne médiane tracée entre deux pays se
faisant face divise également des zones qui peuvent être considérées
comme le prolongement naturel du territoire de chacun d’eux, il est
fréquent qu’une ligne latérale d’équidistance laisse à l’un des Etats
intéressés des zones qui sont le prolongement naturel du territoire de
l’autre.» (C.LJ. Recueil 1969, p. 36-37, par. 57-58.)

Dans l'affaire du Golfe du Maine, la Chambre a ajusté une ligne
médiane pour tenir compte de la «situation réelle » touchant la longueur
des côtes qui dans une certaine mesure se faisaient face. Son choix des
côtes pertinentes, qui pour la plus grande partie étaient adjacentes et non
opposées, était contestable mais il a été procédé à un calcul de la longueur
des côtes ainsi choisies et le rapport entre celles-ci a été appliqué de
manière mathématique pour ajuster la position de la ligne médiane dans
cette mesure précise. L'affaire du Golfe du Maine se distingue de la
présente affaire en ce sens que, premièrement, la convention de 1958
n’était pas applicable à la détermination par la Chambre d’une frontière
maritime unique; deuxièmement, l'ajustement de la ligne médiane y a été
effectué dans le cas de côtes non seulement se faisant face mais aussi adja-
centes et où se posait la question importante de la correction des effets

90
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 125

d’amputation que produirait, disait-on, une ligne médiane non ajustée: et,
troisièmement, l’ajustement de l’emplacement de la ligne médiane a été
effectué proportionnellement à la différence réelle de longueurs des côtes
calculée par la Chambre.

Si, pour ces raisons, l'affaire du Golfe du Maine ne conforte que d’une
manière mitigée les motivations et les conclusions de la Cour dans la
présente affaire, son arrêt dans l’affaire du Plateau continental (Jamahiriya
arabe libyenne/ Malte) leur apporte un appui direct. Non sur le plan
doctrinal car, au contraire, la Cour avait déclaré à propos de la thèse de la
Libye suivant laquelle la longueur des côtes fournissait la base de la déli-
mitation:

« Mais retenir le rapport entre ces longueurs comme déterminant
en lui-même la projection en mer et la superficie du plateau continen-
tal qui relève de chaque Partie, c’est aller bien au-delà d’un recours
à la proportionnalité pour vérifier ’équité du résultat et corriger
une différence de traitement injustifiée imputable à une certaine
méthode. Si la proportionnalité pouvait être appliquée ainsi, on voit
mal quel rôle toute autre considération pourrait encore jouer; en
effet la proportionnalité serait alors à la fois le principe du titre sur le
plateau continental et la méthode permettant de mettre ce principe
en œuvre. En tout état de cause la faiblesse de l’argument est que luti-
lisation de la proportionnalité comme véritable méthode ne trouve
aucun appui dans la pratique des Etats ou leurs prises de position
publiques, en particulier à la troisième conférence des Nations Unies
sur le droit de la mer, non plus que dans la jurisprudence. La Cour ne
saurait retenir une proposition à la fois si neuve et si radicale.»
(C.LJ. Recueil 1985, p. 45-46, par. 58.)

Néanmoins, dans le cas de deux côtes se faisant purement face, où
lextréme disparité de longueurs de la côte libyenne et de celle de Malte
était similaire à celle qui existe entre les longueurs de la côte du Groenland
et de celle de Jan Mayen, la Cour a nettement déplacé la ligne médiane
vers le nord en faveur de la Libye pour tenir compte de la différence de
longueurs des côtes. On ne peut pas dire qu’elle ait ténu compte de
manière mathématique ou proportionnelle de la différence des longueurs
des côtes car, à la différence de l’arrêt rendu dans l’affaire du Golfe du
Maine, l'application de la proportionnalité dans l’affaire Libye/ Malte ne
présente aucun rapport perceptible ou spécifique avec la différence de
longueurs des côtes de la Libye et de Malte. A vrai dire, dans ce cas comme
dans la présente affaire, s’il avait été donné un effet proportionnel aux très
considérables différences de longueurs des côtes, les îles relativement
minuscules n’auraient pas eu de plateau continental ou de zone de pêche
du tout. Le calcul peu transparent de l’ajustement de la ligne médiane
entre la Libye et Malte semble avoir bénéficié d’une inspiration, qui, si elle
était divine, était celle des dieux romains, car la ligne choisie se trouvait
précisément coïncider avec la limite des revendications d’un troisième
Etat, l'Italie, sur lesquelles auparavant la Cour avait paradoxalement

91
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 126

refusé de se prononcer. Dans la présente affaire, la mesure de l’ajustement
semble répondre, si ce n’est pas à l'inspiration des divinités norvégiennes,
à des considérations de symétrie, une fois la décision prise d’assurer
un «accès équitable » au secteur méridional où la pêche au capelan est
possible. Au XVII siècle, du temps de Selden, l’équité se mesurait,
disait-on, à l’aune du pied du chancelier, «mesure incertaine » (Pollock
(dir. publ.), Table Talk of John Selden, 1927, p. 43). De nos jours, elle se
mesure de manière impressionniste à l’atine de la longueur des côtes se
faisant face.

III. LES REVENDICATIONS MAXIMALISTES DOIVENT-ELLES ÊTRE
RECOMPENSEES ?

Si l’affaire entre le Danemark et la Norvège doit être envisagée en
plaçant sur le même plan les titres juridiques de chaque Partie, le Groen-
land et Jan Mayen devraient alors être considérés comme ayant l’un et
l’autre droit prima facie à une zone de 200 milles. Ces titres, cependant, se
chevauchent parce que la distance entre le Groenland et Jan Mayen est
inférieure à 400 milles. C’est donc à l’intérieur de cette vaste zone mari-
time de chevauchement des titres potentiels que doit être tracée la ligne de
délimitation. Mais tel n’était pas l’avis du Danemark. Celui-ci a reven-
diqué son droit entier à une zone de 200 milles en proposant de n’en
rien laisser à la Norvège, alors que la Norvège, pour sa part, a adopté
une attitude plus modeste, en ne revendiquant pas la totalité de son
droit à une zone de 200 milles mais seulement les zones situées à l’est
d’une ligne médiane tracée entre les côtes se faisant face de Jan Mayen
et du Groenland. Cela signifie que la revendication du Danemark
est exactement la même que celle qu’il aurait pu formuler si l’île de
Jan Mayen n’avait pas existé ou si elle devait malgré tout être traitée
non comme une ile mais comme un rocher « qui ne se prête pas à l’habi-
tation humaine ou à une vie économique» propre et qui par conséquent
n’a «pas de zone économique exclusive ni de plateau continental»
(article 121 de la convention des Nations Unies sur le droit de la mer, de
1982). Les caractéristiques singuliéres de Jan Mayen peuvent préter a
discussion quant à leur conformité au critère de l’article 121, mais le
Danemark n’a pas avancé cet argument; il a admis que Jan Mayen n’était
pas un rocher mais une ile.

La ligne de délimitation indiquée par la Cour donne l’impression de
récompenser la revendication maximaliste du Danemark et de pénaliser
la modération de la Norvège. Un accès équitable ou égal est accordé aux
Parties dans le secteur méridional, qui est celui qui compte, et le reste de la
ligne est indiqué comme rejoignant la ligne ainsi tracée, le tout tombant
apparemment dans la zone revendiquée par la Norvège. La Norvège a
proposé une ligne médiane, située approximativement à mi-chemin entre
les côtes du Groenland et de Jan Mayen, qui aurait cependant accordé au
Groenland une zone de plateau continental et une zone de pêche nette-

92
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 127

ment plus vastes qu’à Jan Mayen vu que la côte beaucoup plus longue du
Groenland génère vers le large une superficie plus grande que la côte de
longueur réduite de Jan Mayen. Mais cela n’a pas été jugé suffisant pour
la revendication maximaliste du Danemark ou pour la répartition effec-
tuée par la Cour, qui est nettement plus généreuse pour le Danemark que
ne l’est la ligne médiane. Pour parvenir à cette répartition plus généreuse,
la Cour a jugé bon d’accorder au Groenland une prime au titre de la
longueur de sa côte ou de pénaliser Jan Mayen pour la longueur réduite de
la sienne. Le résultat est l'attribution au Danemark de près des trois quarts
du total de la Zone de chevauchement des titres potentiels et d’un peu plus
d’un quart à la Norvège. On voit mal comment cette solution devrait être
considérée comme équitable, mais, ce qui est clair, c’est que l’arrêt de la
Cour pourrait dans l’avenir encourager les revendications immodérées
et décourager les revendications modérées. On peut dire cependant à la
défense de l’approche adoptée par le Danemark, sinon par la Cour, que si
extrême que puisse paraître la revendication du Danemark d’un point de
vue juridique, elle est parfaitement compréhensible d’un point de vue
politique. Après que la Norvège a accordé à l'Islande une zone de
200 milles face à Jan Mayen, le Danemark n’a naturellement pas revendi-
qué moins pour le Groenland.

Comme je l’ai indiqué, l’article 6 de la convention de 1958 a, dans cette
affaire, force obligatoire pour les Parties et pour la Cour. Mais la conven-
tion de 1958 concerne le plateau continental; elle ne régit pas la zone de
pêche. Les Parties de même que la Cour sont d’accord que le droit interna-
tional coutumier régit la délimitation des zones de pêche. Elles sont égale-
ment d’accord que, dans ce cas de côtes se faisant face, il serait dénué de
sens sur le plan pratique que la délimitation de la zone de pêche aboutisse
à une ligne différente de celle qui doit être tracée pour la délimitation du
plateau continental.

Ce qui sauve l’arrêt de la Cour dans ces circonstances est l’élasticité
incontestable du droit coutumier régissant la délimitation de la zone de
pêche, tel qu'il a été façonné par la jurisprudence de la Cour et d’instances
arbitrales et la porosité des dispositions de la convention des Nations
Unies sur le droit de la mer. Selon cette convention, qui n’est pas en
vigueur, il faut aboutir à une solution équitable, pour le plateau continen-
tal et la zone économique exclusive, conformément au droit international
tel qu’il est visé à l’article 38 du Statut de la Cour. Les dispositions de cette
convention sont muettes sur l’équidistance, ou les circonstances perti-
nentes. Pour perméables que soient les dispositions de la convention, elles
excluent une solution équitable fondée non sur le droit international mais
sur des considérations ex aequo et bono. L'article 38 du Statut établit une
distinction entre la fonction de décision judiciaire conformément au droit

93
DELIMITATION MARITIME (OP. IND. SCHWEBEL) 128

international qui applique les sources de ce droit et la faculté pour la Cour
de statuer ex aequo et bono si les parties sont d’accord.

Néanmoins, le pouvoir de rechercher une solution équitable par appli-
cation d’un droit dont les principes demeurent en grande partie indéfinis
offre à la Cour une exceptionnelle faculté discrétionnaire dans l'exercice
de sa fonction judiciaire. Dans cet arrêt, la définition qu'a essayé de
donner la Cour de ce droit se ramène presque, en définitive, à la nécessité
d’examiner les «circonstances pertinentes» qui doivent être prises en
compte afin de parvenir à un résultat équitable. L’invocation des
«circonstances pertinentes » est en accord avec des arrêts précédents de la
Cour, à commencer par les affaires du Plateau continental de la mer du
Nord, et elle est conforme à la teneur des débats de la troisième conférence
des Nations Unies sur le droit de la mer. Si la Cour a puisé dans le trésor de
pouvoir discrétionnaire que lui offre son appréciation de ce que sont les
circonstances pertinentes la décision suivant laquelle, dans la présente
affaire, la zone de pêche devra être partagée par parts égales, il est difficile
de soutenir que cet exercice de sa faculté discrétionnaire est plus contesta-
ble que l'indication d’une autre ligne.

S'il en est ainsi, la question se pose de savoir si c’est la ligne de délimita-
tion du plateau continental déterminée par la convention de 1958 — c’est-
à-dire la ligne médiane — ou la ligne de délimitation de la zone de pêche
déterminée par le sens de l’équité de la Cour qui doit prévaloir.

La solution de cette énigme n’est pas facile. D’un côté, on peut dire que
la convention de 1958 représente un droit plus ancien et plus affermi qui
n’a été modifié par aucune convention ultérieure en vigueur. C’est elle qui
devrait donc l’emporter, d’autant plus qu’il existe un certain nombre
d’accords et de sentences arbitrales concernant le plateau continental qui
sont en vigueur et ne sont pas considérés avoir été modifiés par l’appari-
tion ultérieure du concept de zone économique exclusive ou de variantes
de celui-ci, ou par les dispositions indulgentes de la convention des
Nations Unies sur le droit de la mer. Mais on peut aussi, d’un autre côté,
faire valoir que, même si tel est généralement le cas, les intérêts réellement
en cause dans la présente affaire concernent le partage des droits de pêche
et que, par conséquent, le partage du plateau continental devrait être régi
par l'appréciation de la part de la Cour des considérations équitables rela-
tives à la zone de pêche.

La Cour évite de choisir entre ces deux approches en affirmant qu’elle
applique «une norme générale fondée sur des principes équitables » en
amaigamant les deux dans une formule qu’elle appelle «la règle équidis-
tance-circonstances spéciales ». Au vu du raisonnement suivi dans cette
affaire par la Cour, on peut se demander si elle a effectivement employé
cette règle. Il est cependant clair qu’elle relève son arrêt par une impor-
tante adjonction de ferment d’équité, sous la forme de la recherche de
«circonstances pertinentes », et concocte de la sorte une conclusion qui
ne prête pas à dissection ni, à vrai dire, à contestation. A partir de considé-
rations à la fois vastes et floues telles que son impression générale des
effets de la différence de longueurs des côtes, son désir d’assurer un accès

94
DÉLIMITATION MARITIME (OP. IND. SCHWEBEL) 129

équitable aux ressources halieutiques, et les séductions d’une coïncidence
symétrique des lignes de délimitation indiquées, la Cour a abouti à une
ligne qui, étant donné les critères employés, est peut-être aussi raison-
nable qu’une autre. Ce qu’il en est maintenant du droit de la délimitation
maritime, pour autant qu’il existe encore, est une question qui laisse
perplexe. :

(Signé) Stephen M. SCHWEBEL.

95
